PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/535,741
Filing Date: 8 Aug 2019
Appellant(s): Shuk et al.



__________________
Christopher R. Christenson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 30, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 7, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 3-5, 8, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khesin et al. (US 2003/0127325 A1) in view of Yocum et al. (WO 2015/095884 A1).
Regarding claim 20, Khesin discloses a method for detecting gas in an exhaust stream of an industrial process (method for monitoring and measuring gas concentrations in industrial combustor applications including carbon monoxide [abstract; Paras. 0002, 0067]), the method comprising: 
detecting, at temperatures above 700°C, a concentration of oxygen within the exhaust stream, wherein the detection is completed utilizing a probe body containing an oxygen-detecting sensor (the in-situ gas sensor is placed in the process gas in the 900-1500 °F range (700°C is 1292 °F) wherein a protective sleeve “probe body” contains the oxygen-detecting sensor wherein the sensor is 
providing a signal corresponding, at least in part, to the detected concentration of oxygen (the change in the concentration at the electrode correspondingly changes the voltage output by the sensor [Paras. 0046-0048]);
receiving the signal corresponding to the detected concentration of oxygen from the oxygen-detecting sensor (the output signal from the in-situ oxygen sensor is fed to a signal analyzer, e.g., a programmed computer, where it is analyzed [Para. 0064]);
calculating a derivative of the signal provided from the oxygen-detecting sensor (when the concentration of oxygen is changed from a first level to a second level, the rate at which the concentration changes from a first level to a second level is measured such that there is a time constant associated therein that determines how quickly the concentration rises or falls to a new concentration level [Para. 0052; Note: one skilled in the art would appreciate that determining a change in concentration with respect to time is equivalent to the time derivative of the concentration of oxygen]); and
determining the concentration of carbon monoxide based at least in part on the derivative of the signal output from the oxygen sensor (the output from the oxygen sensor sensing the flue gas of the combustor serves as a reliable indicator of the level of CO present therein wherein the concentration of the 
Khesin is silent on removing signal noise within the embodiment above and thus fails to expressly teach “reducing sensor signal noise”. 
Yocum discloses a system and method determining gas concentration values [abstract] wherein the system processing unit is configured to determine when changes in the gas measurement information are actual changes in gas concentration and not due to artificial factors such as noise [Para. 0018]. Yocum further teaches that noise reduction performed by averaging the output of the sensor over a period of time wherein such noise reduction calculations may provide a stable output [Para. 0019]. Yocum also teaches that the gas concentration values may be conditioned using various processes such as smoothing algorithms for filtering noise and smoothing the output signal whereby the steady state smoothing algorithm may include an average of several concentration readings [Para. 0046]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Khesin to perform a signal noise reduction algorithm because Yocum teaches that signal noise filtering and data smoothing would provide a more stable output signal that is more representative of the actual gas concentration and not representative of artificial factors [Paras. 0018-0019, 0046]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., adding a signal 
Regarding claim 3, Khesin further discloses reporting the determined concentration of carbon monoxide (the sensors generate a signal indicative of the concentration and/or changes in the concentration of gases including carbon monoxide that is determined based on the concentration of oxygen wherein the combustion parameters are analyzed and reported by a programmed computer [Paras. 0026, 0052, 0064, 0068; Fig. 1A]).
Regarding claim 4, Khesin further discloses altering an existing fuel-to-oxygen ratio based at least in part on the determined concentration of carbon monoxide to a new fuel-to-oxygen ratio (individual burners as well as post-flame combustion controls may be adjusted to achieve optimum relationships between the fuel and air flows, an optimum distribution of individual air flows and reburning fuel flows, and an optimization of other boiler adjustments, thereby increasing the efficiency of combustor significantly [Paras. 0034, 0067, 0069]).
Regarding claim 5
Regarding claim 8, Khesin further discloses wherein the oxygen-detecting sensor comprises a zirconia-based electrochemical cell (in-situ oxygen sensor includes an yttria stabilized zirconia element [Paras. 0035, 0052]).
Regarding claim 19, Khesin further discloses wherein the method comprises providing an indication of carbon monoxide breakthrough based on the determined concentration of carbon monoxide (when the concentration of oxygen is changed from a first level to a second level, the rate at which the concentration changes from a first level to a second level is measured such that there is a time constant associated therein that determines how quickly the concentration rises or falls to a new concentration level wherein the output from the oxygen sensor sensing the flue gas of the combustor serves as a reliable indicator of the level of CO present therein wherein the concentration of the carbon monoxide is determined based on the concentration of oxygen [Paras. 0047, 0052, 0068]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Khesin in view of Yocum, as applied to claim 20 above, and further in view of Maki et al. (US 2004/0026268 A1). 
Regarding claim 6, Khesin discloses the limitations of claim 20 as discussed previously. 
Khesin discloses wherein the system determines the presence of carbon monoxide within the exhaust stream of the industrial process as outlined previously ([Paras. 0046-0048]). 
Khesin is silent on an alert/alarm being triggered and thus fails to expressly teach “triggering an alert” indicating that carbon monoxide is present within the exhaust stream of the industrial process, of instant claim 6. 
Maki discloses a gas sensor and detection method for detecting gas concentrations [abstract] in which the concentration of the gas to be detected, such as carbon monoxide, is determined from the potential output that may be represented in a graphical output and enables the operations of alarming when the concentration of carbon monoxide exceeds the predetermined level [Par. 0132] wherein the method of using the data can be used in alarming buzzers and emitting light signals such as liquid crystal and LED [Par. 0111]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Khesin to include an alarm such as a buzzer or an emitting light signal because Maki teaches that alarms are useful for notifying the operator when concentrations of carbon monoxide exceed predetermined levels [Par. 0132]. 


(2) Response to Argument
Appellant’s Argument (A): 
	(A) Appellant argues on Pg. 9 that “Appellant respectfully submits that, in distinct contrast to the Yocum reference, the Khesin reference explicitly teaches, and in fact hinges its inventive contribution on the processing of noise that has previously been filtered out of the signal to provide a new component” and that “the Khesin reference 

Examiner’s Response (A): 
	(A1) Examiner first notes that Khesin discloses the oxygen signal is determined from the DC component of the sensor output (paragraph [0048]). Appellant’s argument above is with regards to whether it is obvious to apply the teachings of Yocum in view of the teachings of Khesin with regards to the AC component. However, this argument fails to take into consideration the DC component taught by Khesin. Khesin expressly teaches that the DC component is what is used to measure the oxygen concentration. 2 concentration”. Para. 0046-0047 also clearly discuss the use of the oxygen sensor for determining the CO level present based upon the measured oxygen. Thus, taking into consideration the teachings of Paras. 0046-0048, it is clear the DC component is utilized to measure the oxygen concentration [Para. 0048] and the output of such sensor “may serve as a reliable indicator of the level of CO present therein” [Para. 0047]. Claims 22 and 25 of Khesin further support the position that the DC component is used to measure the oxygen concentration. Therefore, one skilled in the art would apply the teachings of Yocum to at least the DC output signal and performing such modification would provide the obvious and predictable benefits taught by Yocum, specifically that signal noise filtering and data smoothing would provide a more stable output signal that is more representative of the actual gas concentration and not representative of artificial factors [Paras. 0018-0019, 0046]. Even if Appellant’s arguments above with regards to the AC component were valid, which the Examiner does not concede, the rejection of record would still be valid as one skilled in the art would apply the teachings of Yocum to the DC component as well, which is clearly taught as the component that is utilized in measuring the oxygen concentration. 
	(A2) Regarding Appellants argument regarding the application of the Yocum teachings to the AC signal, Khesin does not suggest the AC signal is noise. Rather, Khesin suggests that the AC signal was previously regarded as data which was not useful due to noises in the signal, specifically in non-in-situ sensors. The device disclosed in Khesin is an in-situ sensor [Para. 0012]. Khesin states in Para. 0048 that in-situ sensor and is therefore NOT “external to the post-flame zone area” and therefore does not suffer from noise from wherein “the sample flue gas is extracted and delivered to the external sensor” [see Para. 0012 and the location of the sensor 102 shown in Fig. 1A]. Khesin further states in Para. 0049 that “As discussed in these articles, an output signal generated by a solid-electrolyte, in-situ oxygen sensor can be used to monitor gaseous combustibles by correlating the fluctuating AC component of such a signal with gaseous combustibles”. The Office holds the position that Khesin teaches the AC signal is a valid component of the data that is not considered noise because Khesin does not suggest the AC signal of the in-situ sensor is “noise” or “useless” as alleged by the Appellant. The rejection of record does not suggest “filtering out” (i.e., removing altogether) the AC signal as the Appellant alleges, but rather suggests filtering the noise and therefore smoothing the data (i.e., removing noise from the DC and/or AC signal) to obtain a more accurate sensor output. The combination of Khesin and Yocum, as outlined in the rejection of record, would therefore yield wherein the DC and AC signals are both measured (as taught by Khesin), and the DC and/or AC signals would be processed through the use of smoothing algorithms in order to reduce noise (i.e., increase the signal-to-noise ratio) to provide a more stable output (as taught by Yocum). Appellant’s 

Appellant’s Argument (B): 
	(B) Appellant argues on Pg. 13 that “Khesin discusses when an oxygen concentration at one electrode changes from a first level to a second level, the rate at which it changes is different from the rate at which oxygen concentration changes at a different electrode. However, Appellant respectfully submits that this fails to teach or suggest receiving a signal, calculating a derivative of that signal, and determining a concentration of carbon monoxide based on the derivative of that same signal. Rather, 

Examiner’s Response (B): 
	(B1) Khesin clearly teaches both calculating a derivative of the oxygen signal and using the change in the oxygen signal as an indication of the CO concentration. Para. 0046 discusses Nernstian-type gas sensors wherein two carbon monoxide molecules combine with one oxygen molecule to form two carbon dioxide molecules. Khesin teaches that “because of this chemical reaction between gaseous combustibles and oxygen at the catalytic electrode, a rise in the level of gaseous combustibles causes additional molecules near the electrode to be consumed, thereby decreasing the concentration of oxygen at the electrode and correspondingly changing the voltage output by the sensor. Similarly, a decrease in the level of gaseous combustibles near the electrode causes fewer oxygen molecules near the electrode to be consumed, thereby increasing the concentration of oxygen at the electrodes and correspondingly changing the voltage output by the sensor”. Khesin further states in the following Para. 

Appellant’s Argument (C): 
	(C) Appellant argues on Pgs. 14-15 that “Initially, for at least the reasons discussed above, Appellant respectfully submits that the Khesin reference fails to teach or suggest the limitations set forth in independent claim 20. For example, while the 

Examiner’s Response (C): 
	(C1) Khesin teaches both a derivative of the oxygen concentration with respect to time and determining the “level of CO present therein” based upon the change in the oxygen concentration with respect to time as argued in Examiner’s Response (B) above. Claim 6 recites “triggering an alert indicating that carbon monoxide is present within the exhaust stream of the industrial process”. Khesin clearly teaches measuring 

Summary of Arguments and Responses
Appellant argues on Pgs. 7-12 that (A) one skilled in the art would not combine Khesin and Yocum because Yocum teaches reducing signal noise and Khesin “hinges its inventive contribution on the processing of noise that has previously been filtered out of the signal to provide a new component”. Examiner argues (A1) that the signal smoothing taught by Yocum would be applied to the DC component as that is what is used to measure the oxygen and (A2) Khesin does not indicate that the AC component is noise but rather uses such component (see paragraph [0048]) thus applying the teachings of Yocum would yield an AC signal for which the “smoothing algorithm” yields 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        



Conferees:
/LUAN V VAN/Supervisory Patent Examiner, Art Unit 1795                                                                                                                                                                                                        
/KAJ K OLSEN/
Supervisory Patent Examiner, TC 1700


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.